 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     dakolkoski@wolfewyman.com
 5   Attorneys for Plaintiff
     DITECH FINANCIAL LLC
 6
                                       UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8    DITECH FINANCIAL LLC                                     Case No.: 2:18-cv-01545-JCM-PAL
 9                               Plaintiff,                    STIPULATION AND ORDER FOR
                                                               EXTENSION OF TIME FOR PLAINTIFF
10    vs.                                                      DITECH FINANCIAL LLC TO FILE A
                                                               RESPONSE TO SAFARI HOMEOWNERS’
11    CAO LIMIN AND LIU QIUXIA; NEVADA                         ASSOCIATION’S MOTION TO DISMISS
      ASSOCIATION SERVICES, INC., a Nevada                     DITECH FINANCIAL’S COMPLAINT
12    corporation; SAFARI HOMEOWNERS                           FOR QUIET TITLE AND DECLARATORY
      ASSOCIATION, a Nevada non-profit entity;                 JUDGMENT
13    DOES I through X and ROE BUSINESS
      ENTITIES I through X, inclusive,                               (SECOND REQUEST)
14
                                 Defendants.
15

16
                 The parties, by and through their undersigned counsel of record, hereby stipulate to extend
17
     the time for Plaintiff, DITECH FINANCIAL LLC (“Ditech”), by and through its attorneys, Wolfe &
18
     Wyman LLP, to respond to SAFARI HOMEOWNERS’ ASSOCIATION’S MOTION TO DISMISS
19
     DITECH FINANCIAL’S COMPLAINT FOR QUIET TITLE AND DECLARATORY JUDGMENT
20
     filed on December 11, 2018 [ECF No. 15]. Ditech’s response is due on January 11, 2019. The
21
     parties stipulate to extend Ditech’s time to file its response from January 11, 2019 to January 18,
22
     2019. This stipulation is to accommodate the schedules of counsel and discuss potential settlement.
23

24   ///
25
     ///
26
27   ///
28                                                         1
     3250263.1
 1
     This is the second stipulation for extension to respond to papers filed regarding Safari Homeowners’
 2
     Association’s Motion to Dismiss. This request is not for any improper purpose or delay.
 3
                 IT IS SO STIPULATED.
 4

 5   DATED: January 9, 2019                        WOLFE & WYMAN LLP
 6
                                                   By: /s/ Danielle A. Kolkoski
 7                                                     DANIELLE A. KOLKOSKI, ESQ.
                                                       Nevada Bar No. 8506
 8                                                     6757 Spencer Street
                                                       Las Vegas, NV 89119
 9
                                                          Attorneys for Plaintiff
10                                                        DITECH FINANCIAL LLC
11
     DATED: January 9, 2019                        LEACH KERN GRUCHOW ANDERSON SONG
12
                                                   By: /s/ J. Tyler King
13                                                     SEAN L. ANDERSON
                                                       Nevada Bar No. 7259
14                                                     J. TYLER KING, ESQ.
                                                       Nevada Bar No. 14895
15                                                     2525 Box Canyon Drive
                                                       Las Vegas, NV 89128
16
                                                          Attorneys for Defendant
17                                                        SAFARI HOMEOWNERS’ ASSOCITION
18   DATED: January 9, 2019                        MORRIS LAW CENTER
19

20
                                                   By: /s/ Sarah A. Morris
21                                                     SARAH A. MORRIS, ESQ.
                                                       Nevada Bar No. 8461
22                                                     5450 W. Sahara Ave., Suite 330
                                                       Las Vegas, Nevada 89146
23

24                                                     Attorneys for Defendants
                                                       CAO LIMIN AND LUI QIUXIA
25

26
27

28                                                    2
     3250263.1
                                       ORDER
 1               IT IS SO ORDERED.
 2

 3
                   January 10, 2019.
 4   DATED:
                                       UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                        3
     3250263.1
